Citation Nr: 1033789	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
an appeal of a February 2008 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO reopened the Veteran's claim, observing that PTSD 
was denied in an unappealed March 2005 rating decision.  However, 
the Board will review the claim of entitlement to service 
connection on a de novo basis in light of recent liberalizing 
legislation.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  Where there is an 
intervening liberalizing law or VA issue that may affect the 
disposition of a claim, VA is required to conduct a de novo 
review of the previously denied claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Because the Veteran's claim is based on a substantive 
right created by a statutory or regulatory provision that did not 
exist at the time of the prior final denial the adjudication of 
this claim is not a "reopening" of the first.  As such, the 
Board has identified the Veteran's claim as indicated on the 
title page.

In June 2010, the Veteran testified at a hearing before the 
below-signed Veterans Law Judge (VLJ) sitting at Washington, D.C.  
A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served 
in Vietnam from September 1971 to June 1972 and was trained as a 
sentry dog handler.

2.  There is probative medical evidence of record indicating the 
Veteran has PTSD as a result of stressors that he experienced in 
service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been 
approximated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009); 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.

The Veteran asserts that he has PTSD as a result of active 
military service in Vietnam.  Having carefully considered the 
Veteran's contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such evidence 
is in approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518 (1996); (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail 
upon the issue).

Service connection may be granted for any current disability that 
is the result of a disease contracted in, or an injury sustained 
while on, active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for a disease diagnosed after discharge, where all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The criteria for establishing service connection for PTSD are: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that all psychiatric diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304 (2009).

Under 38 C.F.R. § 3.304(f)(3)(2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), if an in-service stressor involves fear of 
hostile military or terrorist activity, service connection for 
PTSD may be established if: a VA psychiatrist or psychologist, or 
contract equivalent, confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD; the claimed stressor is 
consistent with the places and circumstances of the Veteran's 
service; and the Veteran's symptoms are related to the claimed 
stressor.  38 C.F.R. § 3.304.

If, however, a Veteran's stressor is unrelated to fear of hostile 
military or terrorist activity, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source, such as 
service records, that corroborates his testimony or statements.  
Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 
270 (2004) (a Veteran's lay testimony alone is insufficient proof 
of a noncombat stressor).  The available sources for 
corroboration of a claimed stressor are not directly limited to 
service records and may also include sources of evidence such as 
competent lay statements from third-party individuals.  See 
Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the 
actual occurrence of an in-service stressor does not require 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying process."  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The Veteran's PTSD claim is based on multiple stressors, 
including some based on fear of hostile military activity and 
some based on interactions with United States (U.S.) service 
members.  Specifically, the Veteran has alleged that he saw a 
master sergeant "fragged" (reported to October 2004 VA 
examiner);  was threatened with a gun by a fellow military police 
officer (MP) who "went crazy" (statement of October 2007 and 
testimony of June 2010); saw combat (incoming sniper fire) 
(reported to October 2004 VA examiner and June 2010 testimony); 
and feared for his life when he was on patrol and his dog alerted 
(February 2009 statement and June 2010 testimony). 

Although the Veteran has reported the above stressors, he has not 
provided VA with the names of any individuals involved and, in 
January 2008, the RO issued a formal finding of lack of 
information required to verify the reported stressors.  However, 
the Board observes that, under new law, if a VA psychologist 
confirms that a claimed stressor is adequate to support the 
diagnosis and that the Veteran's symptoms are related to the 
claimed stressor, lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  However lay 
testimony is only sufficient in the absence of clear and 
convincing evidence to the contrary and provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  See 75 Fed. Reg. 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran's service treatment records are silent for any 
treatment of a nervous or psychiatric disorder.  However, his DD-
214 confirms that he served in Vietnam as a member of the 
military police and was trained to work with sentry dogs.

He was afforded a VA examination in October 2004.  The 
examination report reflects that the Veteran reported the 
stressors noted above. The examiner observed that the Veteran was 
awarded a Vietnam Campaign Medal with a 60 device (a service 
award provided by the then-South Vietnamese Government to all 
members of the U.S. Armed Forces in Vietnam during a specified 
period) , but no  awards indicating involvement in combat.  

The examiner noted that the Veteran had not received prior 
treatment for PTSD (although he saw a private physician, Dr. 
Kramer, for general medical issues), but experienced many PTSD 
symptoms including panic attacks, nightmares, hypervigilance, and 
an excessive startle response.  The examiner diagnosed untreated 
PTSD that was noted to be chronic, severe, and combat-related.  
The examination report reflects that, due to the detailed 
descriptions the Veteran provided, the examiner believed his 
stressors, found them consistent with his terms of service, and 
felt that PTSD was the direct result of his in-service 
experiences.  She further stated that his symptoms met all the 
diagnostic categories for PTSD.

During the June 2010 hearing, the Veteran again reported serving 
as a dog handler and entry guard in Vietnam.  He reiterated the 
stressors noted above. The Veteran reported seeing a different 
private physician, Dr. Musial, who had prescribed valium for his 
nerves.

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  In considering a claim for PTSD, the question of whether 
the Veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept such 
statements simply because treating medical providers have done 
so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. App. 91 (1993).  

The Veteran's reported stressors of witnessing a sergeant's 
fragging and having another service member threaten him with a 
gun are unrelated to fear of hostile military forces and, as 
such, his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Cohen, 10 Vet. 
App. at 146-47; Sizemore, 18 Vet. App. at 270.  The record does 
not contain credible supporting information from an independent 
source as to these claimed stressors.  

However, in regard to the Veteran's other claimed stressors 
including being startled by alerts of sentry dogs and being fired 
upon by snipers, the Board observes that the criteria for service 
connection under 38 C.F.R. § 3.304 (2010), for an in-service 
stressor involving fear of hostile military or terrorist 
activity, have been met.  75 Fed. Reg. 39843.

As noted, the Veteran's DD-214 reflects that he served in Vietnam 
as an MP and was trained in handling sentry dogs.  A VA doctor of 
psychology has evaluated the Veteran and provided an opinion that 
he has PTSD due to his in-service experiences.  See 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) 
(requiring that a VA psychiatrist or psychologist, or contract 
equivalent, confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD; the claimed stressor is consistent 
with the places and circumstances of the Veteran's service; and 
the Veteran's symptoms are related to the claimed stressor).  The 
Veteran's lay testimony as to these stressors is sufficient since 
there is no clear and convincing evidence to the contrary and the 
claimed stressors are consistent his service in Vietnam as an MP 
and sentry dog handler.  Id.

Although there can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," a Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993).  The mandate to accord the 
benefit of the doubt is triggered when the evidence has reached 
such a stage of balance.  

In this matter, the Board is of the opinion that this point has 
been attained.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).  The file reflects a 
diagnosis of PTSD by a VA psychologist that links the diagnosis 
to his reported in-service stressors.  As such, granting the 
benefit of the doubt to the Veteran, the claim is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


